Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: encoding unit and filter unit in claim 7 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1-5, 7-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. JP2017535167 from IDS in view of "SERIES H: AUDIOVISUAL AND MULTIMEDIA SYSTEMS, Infrastructure of audiovisual services - Coding of moving video", ITU-T Recommendation H.265 (12/2016) High efficiency video coding, ITU-T, 16 March 2017, pp. 44-46, 96, 98 from IDS and further in view of Denoual et al. US 2019/0158935.
Wu discloses:
1. and under similar rationale 7 and 15, and under complementary rationale the decoder side 8, 14, and 16. An encoder which encodes a picture, the encoder comprising: processing circuitry; and memory, wherein, using the memory, the processing circuitry (Fig. 1: 110, 115, 120, 125): splits the picture into a plurality of slices (0047); encodes a plurality of blocks included in each of the plurality of slice segments (Fig. 2: encoder 220, decoder 270); reconstructs the plurality of blocks encoded (Fig. 2: encoder 220, decoder 270); 
Wu does not explicitly disclose the following, however Series H teaches adds, for each of the plurality of slice segments, control information to a header area of the slice segment, the control information being for controlling application of a filter to the slice segment; and applies, for each of the plurality of slice segments, the filter to a block which has been reconstructed in the slice segment, according to the control information of the slice segment (pp. 44-46, 96, and 98; for example, "slice_sao_luma_flag", "slice_sao_chroma_flag", "slice_deblocking_filter_disabled_flag", and "slice_loop_filter_across_slices_enabled_flag" correspond to the "control information")

Denoual teaches splits each of the plurality of slices into a plurality of slice segments including an independent slice segment and a dependent slice segment dependent on the independent slice segment (0051-3); and wherein when a current slice segment to be processed is the dependent slice segment, the processing circuity adds, as the control information, both (i) information indicating whether to apply a filter to a boundary between a slice including the current slice segment and a neighboring slice and (ii) information indicating whether to apply a filter to a boundary between the current slice segment and a neighboring slice segment, to the header area of the current slice segment (0051-3).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to tiles can be considered as “independently decodable tiles” or “independent tiles” when a video bit-stream is encoded as a set of independent tiles, this then enables a tile-based decoding from one frame to another without any risk for missing reference data or propagation of reconstruction errors (Denoual 0053).
	
2. and 9. The encoder according to claim 1, wherein each of the plurality of slice segments is one of (i) an independent slice segment and (ii) at least one dependent slice segment that is dependent on the independent segment, the independent slice segment and the at least one dependent segment being included in the slice included in the picture (0047).

3. and 10. The encoder according to claim 1, 
Wu does not explicitly disclose the following, however Series H teaches wherein the control information indicates whether to apply a deblocking filter to a boundary of the slice segment corresponding to the control information. (pp. 44-46, 96, and 98; for example, "slice_sao_luma_flag", "slice_sao_chroma_flag", "slice_deblocking_filter_disabled_flag", and "slice_loop_filter_across_slices_enabled_flag" correspond to the "control information")
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to incorporate known flags from a similar field of endeavor for predictable results.


4. and 11. The encoder according to claim 1, 
Wu does not explicitly disclose the following, however Series H teaches wherein the control information indicates whether to apply a sample adaptive offset to a boundary of the slice segment corresponding to the control information. (pp. 44-46, 96, and 98; for example, "slice_sao_luma_flag", "slice_sao_chroma_flag", "slice_deblocking_filter_disabled_flag", and "slice_loop_filter_across_slices_enabled_flag" correspond to the "control information")
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to incorporate known flags from a similar field of endeavor for predictable results.


5. and 12. The encoder according to claim 1, 
Wu does not explicitly disclose the following, however Series H teaches wherein the control information indicates whether to apply a deblocking filter to each of a boundary of the slice segment corresponding to the control information and a boundary between the plurality of blocks included in the slice segment. (pp. 44-46, 96, and 98; for example, "slice_sao_luma_flag", "slice_sao_chroma_flag", "slice_deblocking_filter_disabled_flag", and "slice_loop_filter_across_slices_enabled_flag" correspond to the "control information")
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to incorporate known flags from a similar field of endeavor for predictable results.

Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. JP2017535167 from IDS in view of "SERIES H: AUDIOVISUAL AND MULTIMEDIA SYSTEMS, Infrastructure of audiovisual services - Coding of moving video", ITU-T Recommendation H.265 (12/2016) High efficiency video coding, ITU-T, 16 March 2017, pp. 44-46, 96, 98 from IDS and further in view of Yamashita et al. WO 2009/044475 Al from IDS.
6. and 13. The encoder according to claim 1, 
Wu does not explicitly disclose the following, however Yamashita teaches wherein the picture is one of a plurality of pictures included in a video, each of the plurality of pictures includes an I-slice segment, and a position of the I-slice segment in the picture changes cyclically across the plurality of pictures, in encoding order of the plurality of pictures, and when the control information is added, the control information which indicates that no filter is to be applied to a boundary between the slice segment corresponding to the control information and the I-slice segment is added to the header area of the slice segment.(0002-3; 0010-7)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to prevent image quality deterioration in the refresh image (Yamashita 0010-7).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/Examiner, Art Unit 2483